Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 1 of 23 PageID #: 312




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   AT CLARKSBURG

  ROVER PIPELINE LLC,

                       Plaintiff,

               V.
                                                       Civil Action No. 1:18-cv-00097
                                                       Judge Bailey


  ROVER TRACT NO(S). WV-DO-SHC-021 .220-ROW
  AND WV-DO-SHC-022.000-ROW, MICHAEL HEADLEY,
  SHERIFF OF DODDRIDGE COUNTY, WEST VIRGINIA,
  JOHN B. MCCUSKEY, WEST VIRGINIA STATE AUDITOR,
  APPALACHIAN ROYALTIES, INC., RUSSELL D. JONES,
  CO-TRUSTEE OF THE RUSSELL D. JONES AND
  NANCY J. JONES REVOCABLE TRUST, NANCY J. JONES,
  CO-TRUSTEE OF THE RUSSELL D. JONES AND
  NANCY J. JONES REVOCABLE TRUST, CARLA. SMITH,
  ROBERT E. SWART, BARBARA HOOK,
  STEVEN L. SWART, AGNES E. POE AIKIA
  AGNES ELIZABETH POE, THE HEIRS, SUCCESSORS,
  AND ASSIGNS OF MARTHA BOCK, PAMELA HELLYER,
  AND UNKNOWN OWNERS,

                      Defendants.


    ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AS TO
         JUST COMPENSATION, GRANTING EASEMENTS, DIRECTING
  PAYMENT OF JUST COMPENSATION, AND RELEASING EXCESS CASH DEPOSIT

        Presently pending before this Court is Plaintiffs Motion for Summary Judgment as

  to Just Compensation Owed to Remaining Defendants [Doc. 15], flIed November 20,

  2020. Because the time for responses has closed, this matter is now ripe for decision.

  For the reasons set forth below, this Court will grant Plaintiffs Motion for Summary

  Judgment.




                                            I
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 2 of 23 PageID #: 313




                                      STANDARD OF REVIEW

              Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

  is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions

  on file, together with the affidavits, if any, show that there is no genuine issue as to any

  material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.

  R. Civ. P. 56(c); see Celotex Corp. v. Catreft, 477 U.S. 317, 322(1986). A genuine issue

  exists “if the evidence is such that a reasonable jury could return a verdict for the non-

  moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus, the

  Court must conduct the threshold inquiry of determining whether there is the need for a

  trial   —   whether, in other words, there are any genuine factual issues that properly can be

  resolved only by a finder of fact because they may reasonably be resolved in favor of

  either party.” Anderson, 477 U.S. at 250.

              Additionally, the party opposing summary judgment “must do more than simply

  show that there is some metaphysical doubt as to the material facts.” Matsushita EIec.

  Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). That is, once the

  movant has met its burden to show absence of material fact, the party opposing summary

 judgment must then come forward with affidavits or other evidence demonstrating there

  is indeed a genuine issue for trial. Fed. R. Civ. P.56(c); Celotex Corp., 477       u.s. at 323—
  25; Anderson, 477       u.S. at 248. “If the evidence is merely colorable, or is not significantly
  probative, summary judgment may be granted.” Anderson, 477 U.S. at 249 (citations

  omitted).




                                                   2
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 3 of 23 PageID #: 314




                                         DISCUSSION

         On February 3, 2017, Plaintiff filed its Verified Complaint for Condemnation [Civil

  Action No. 1:17-CV-16, Doc. 2], seeking an order of condemnation for permanent

  pipeline, temporary workspace, surface site, permanent and temporary road access,

  and/or other rights-of-way and easements, which it subsequently amended on February

  23, 2017 [Civil Action No. 1:17-CV-16, Doc.      491. On February 7,2017, Plaintiff filed its
  Motion for Partial Summary Judgment and Immediate Access and Possession of

  Easements to be Condemned [Civil Action No. 1:17-CV-16, Doc. 25], seeking immediate

  access and possession to the easements described in its complaint. On February 23,

  2017, Rover filed its Supplement to Motion for Partial Summary Judgment to incorporate

  the easements added in its February 23, 2017 Amended Verified Complaint in

  Condemnation [Civil Action No. 1:17-CV-16, Doe. 64]. On March 3, 2017, this Court

  entered its Order Granting Rover Pipeline LLC’s Motion for Partial Summary Judgment

  and Immediate Access and Possession of Temporary Easements to be Condemned [Civil

  Action No. 1:17-CV-16, Doc. 355], confirming Plaintiffs right to condemn and permitting

  Plaintiff to immediately access and possess the easements while the issue of just

  compensation was determined.

         Pursuant to the Courts March 3, 2017 order, Plaintiff deposited $7,000.00 for the

  subject easements with the Court. See [Civil Action No. 1:17-CV-16, Doe. 356]. The

  March 3, 2017 order provided that the Remaining Defendants were “entitled to draw from

  the funds deposited by [Plaintiff] with the Clerk of the Court [theirl ownership share of the

  amount of estimated just compensation deposited by IPlaintiff].” See [Civil Action No.

  1:17-CV-16, Doe.   3551. The March 3, 2017 order further provided that the defendants



                                               3
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 4 of 23 PageID #: 315




  shall be entitled to interest calculated pursuant to 28 U.S.C.   §   1961 from and after the

  date of entry of this Order on the difference between the principal amount deposited with

  the   Court by [Plaintiff] and the amount of just compensation determined by the Court, if
  such determination of just compensation to be paid exceeds the amount deposited by

  [Plaintiff].’ [lii.

          On March 22, 2018, this Court entered its Order Directing Plaintiff to File Separate

  Amended Complaints for Unresolved Tracts, Economic Units or Ownership. See [Civil

  Action No. 1:17-CV-16, Doc. 606]. On May 2,2016, Plaintiff filed its Verified Complaint

  for Condemnation of Easement(s) Known as Tract No(s). WV-DO-SHC-021.220-RDW

  and WV-DO-SHC-022.000-ROW [Doc. 1].

          The total amount that Plaintiff deposited with the Court, $7,000.00, represented an

  aggregate estimate of just compensation due to all owners. The aggregate estimate was

  based on appraisal data and/or offers made to the surface owners and did not include

 any amount specifically attributable to the interests of owners besides surface owners,

 such as owners of mineral interests, easement interests, or lien interests.         Although

 owners besides surface owners were named as defendants pursuant to Federal Rule of

 Civil Procedure 71.1(c)(3), such owners had not alleged any compensable interference

 with their interests in the subject property; accordingly, none of the estimated deposit

 amount was specifically attributable to the interests of owners besides the surface

 owners. The Remaining Defendants1 are comprised of those owners with an interest in



   Plaintiff named ‘all those persons who have or claim an interest and whose names have
 become known or can be found by a reasonably diligent search of the records,
 considering both the property’s character and value and the interests to be acquired” as
 defendants pursuant to Federal Rule of Civil Procedure 71.1 (c)(3). All defendants besides
 the Remaining Defendants were previously dismissed from this action.

                                               4
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 5 of 23 PageID #: 316




  the coal in-place underlying the subject property (“Coal Owners”),2 those owners other

  than Coal Owners with an interest in the subject property, such as mineral interests

  (including leasehold, mining, or working interests), easement interests, or lien interests

  (“Other Interest Owners”),3 and “Unknown Owners.” Pursuant to Federal Rule of Civil

  Procedure 71.1(c)(3), Rover named the Unknown Owners as defendants out of an

  abundance of caution.     The identities, interests, and whereabouts of the Unknown

  Owners remain unknown.

         The easements Plaintiff is seeking to condemn and the property upon which the

  easements are located are more specifically described in Plaintiffs Verified Complaint for

  Condemnation of Easements and Exhibit A thereto [Docs. 1 & 1-1]. As Plaintiff has

  already taken possession of the easements, the only remaining issue for this Court is that

  of just compensation to the Remaining Defendants for the subject takings.

         On August 17, 2020, this Court entered a Scheduling Order [Doc. 12], which

  established that Expert Disclosures were due on or before September 15, 2020. No

  defendant has disclosed any experts by this deadline, and none has disclosed any

  evidence regarding the amount of just compensation. To date, none of the Remaining

  Defendants has filed a response to Plaintiffs motion for summary judgment.



  2
    The Coal Owners are Appalachian Royalties, Inc., Russell D. Jones, Co-Trustee of the
  Russell D. Jones and Nancy J. Jones Revocable Trust, Nancy J. Jones, Co-Trustee of
  the Russell D. Jones and Nancy J. Jones Revocable Trust, Carl A. Smith, Robert E.
  Swart, Barbara Hook, Steven L. Swart. Agnes E. Poe a/kia Agnes Elizabeth Poe, the
  Heirs, Successors, and Assigns of Martha Bock, and Pamela Hellyer. The term “Coal
  Owners” does not include those individuals or entities, if any, who only own coal leasing
  rights.

  The Other Interest Owners are Michael Headley, Sheriff of Doddridge County, West
 Virginia and John B. McCuskey, West Virginia State Auditor.


                                              5
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 6 of 23 PageID #: 317




        A.     Just Compensation

        Just compensation “means the full and perfect equivalent in money of the property

  taken,” which the United States Supreme Court has interpreted as meaning the fair

  market value of the lands sought to be condemned. United States v. Miller, 317 U.S.

  369, 373 (1943). The landowner bears the burden of proving the fair market value at trial.

  See U.S. ex reL and for Use of Tennessee Valley Auth. v. Powelson, 319 U.S. 266,

  273—74 (1943).

        In cases such as this, in which the takings are “partial takings,” rather than

  complete takings, “the measure of just compensation is the difference between the fair

  and reasonable market value of the land immediately before the taking and the fair and

  reasonable market value of the portion that remains after the taking. United States v.

  Banisadr Bldg. Joint Venture, 65 F.3d 374, 378 (4th Cir. 1995). This same test applies

 when the taking is merely an easement. See United States v. Payne, 368 F.2d 74,76—

 77 (4th Cir. 1966). In order to prevail on summary judgment, therefore, the defendant

 must, by appropriate admissible evidence, establish the fair market value of his property

 before and after the takings, and demonstrate that there is no genuine issue of material

 fact in dispute as to that amount.

        On one hand, “Rio calculate the value of the property actually taken as a result of

 the permanent easements, the Court must consider not only the market value of the

 property and the amount of land taken, but also the percentage of the original bundle of

 ownership rights that the owner retains on the encumbered land.” Portland Natural Gas

 Transmission Sys. v. 19.2 Acres of Land, 195 F.Supp.2d 314, 322 (D. Mass. 2002);

 see, e.g., United States v. 122.63 Acres of Land, 526 F.Supp. 539, 542 (D. Mass 1981).




                                             6
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 7 of 23 PageID #: 318




  On the other hand, “[t]akings of temporary easements are measured differently.” Portland

  Natural Gas Transmission Sys., 195 F.Supp.2d at 322.             For temporary easement

  condemnations, a landowner ‘must be compensated for the loss of use of property taken

  by a temporary easement and any impairment of access to the property during the period

  of construction.” Id.

          Summary judgment is appropriate only if there is no genuine issue of material fact

  with regard to the amount of just compensation due to the landowner. Hardy Storage

  Co., LLC v. An Easement to Construct, Operate and Maintain 12-Inch and 20-Inch

  Gas Transmission Pipelines Across Properties in Hardy County, West Virginia, et

  aL, 2009 WL 900171 (ND. W.Va. Mar. 31, 2009) (Keeley, J.). Furthermore,

                   If the condemnor is the only party to admit evidence to the
                   Court of the value of the real property taken, the Court may
                   use that evidence to determine the just compensation of the
                   property and enter default judgment against defendant
                   landowners and award the defendants their just
                   compensation as determined by the condemnor.

  Atlantic Coast Pipeline, LLC v. 1.52 Acres, More or Less, in Nottoway County,

  Virginia, 2019 WL 148402, at *7 (E.D. Va. Jan. 9,2019) (Gibney, J.). Where a landowner

  cannot meet its burden of proof with respect to just compensation, a court may award

  nominal damages. Columbia Gas Transmission, LLC v. An Easement to Construct,

  Operate and Maintain a 20-Inch Gas Transmission Pipeline Across Properties in

 Allegheny County, Pennsylvania, 2018 WL 348844, at *5 (W.D. Pa. Jan. 10, 2018)

  (Conti, C.J.).

                   1.     Coal Owners

         Although the Coal Owners are entitled to just compensation for the taking, the

  undisputed expert report submitted by Plaintiff concluded that ‘any coal underlying the



                                                7
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 8 of 23 PageID #: 319




  subject tracts” is “uneconomic and not commercially recoverable.” See [Doc. 13-1 at 4].

  The undisputed expert report further states that “[a]ny coal underlying the subject tracts

  has no development potential, and any value attributable to the coal property of the tracts

  is inappreciable.” See [Id.].   The Coal Owners have failed to allege a compensable

  interference with their coal interests and have failed to offer any admissible evidence in

  this matter. Moreover, the Coal Owners failed to designate an expert witness to testify to

  the value of the subsurface properties at issue and have offered no evidence of the

  amount of just compensation due to them. All discovery deadlines have passed in this

  matter and thus, the Coal Owners did not meet their burden of establishing just

  compensation.     Accordingly, this Court awards $1.00 in nominal damages as just

  compensation for the subject taking to the Coal Owners, as set forth in “Exhibit A”

  attached hereto. As the addresses of some Coal Owners are unknown, retention of their

  pro-rata just compensation awards in the Court’s registry until such Coal Owners with

  unknown addresses seek to withdraw their pro-rata shares is appropriate.

               2.      Other interest Owners and Unknown Owners

         None of the remaining Other Interest Owners and no person or entity purporting to

  be an Unknown Owner has appeared or otherwise sought to assert any claim related to

  Plaintiffs taking. None of the Other Interest Owners or Unknown Owners has proffered

  any evidence regarding just compensation or alleged any compensable interference with

  their interests, if any. Accordingly, this Court awards $1.00 in nominal damages as just

  compensation for the subject taking to the Other Interest Owners and Unknown Owners.

 As the Other Interest Owners and Unknown Owners have not made any claim regarding

  the amount of just compensation due for their particular types of interests, or how just




                                              8
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 9 of 23 PageID #: 320




  compensation should be allocated among owners with similar types of interests, retention

  of the $1.00 of nominal damages in the Court’s registry until any Other Interest Owner or

  Unknown Owner seeks to withdraw their proportionate share of the retained funds is

  appropriate.

        8.       Pre-judgment Interest

        This Court has discretion to award pre-judgment interest if such interest is not

  precluded by statute and when an award of pre-judgment interest will further the

  congressional policies underlying the relevant statute. See Equitrans, L.P. v. O.56Acres

  More orLess of Permanent EasementLocated in Marion Cty, W Virginia, No. 1:15-

  CV-106, 2017 WL 1455023, at *1 (ND. W.Va. Apr. 21, 2017), affdsub nom. Equitrans,

 L.P. v. Moore, 725 F. App’x 221 (4th Cir. 2018). Courts in this district have awarded pre

 judgment interest in condemnation cases arising under the Natural Gas Act’s

 condemnation provision, 15 U.S.C.       §   717f(h).   See id.   However, because Plaintiffs

 previous just compensation deposit exceeded the amount of just compensation awarded

 herein and the Remaining Defendants were entitled to withdraw such funds immediately

 upon their deposit, the Court finds that an award of pre-judgment interest is not

 appropriate in this case.

         C.      Post-Judgment Interest

        The Remaining Defendants are entitled to post-judgment interest from the date of

 the entry of this order until such time as the just compensation is tendered to the

 Remaining Defendants. Pursuant to 28 U.S.C.            §   1961, the amount of post-judgment

 interest is the equivalent of the “weekly average 1-year constant maturity Treasury yield,

 as published by the Board of Governors of the Federal Reserve System, for the calendar




                                                 9
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 10 of 23 PageID #: 321




  week preceding the date of the judgment,” which is currently 0.06% per annum. As such,

  this Court awards post-judgment interest to the Remaining Defendants whose addresses

  are known and whose just compensation awards will not be retained in the Court’s

  registry. The post-judgment interest shall be on said Remaining Defendants’ pro-rata

  shares of the just compensation based on their percentage of ownership, as set forth in

  Exhibit A attached hereto.      Post-judgment interest for those Remaining Defendants

  whose addresses are known and whose just compensation awards will not be retained in

  the Court’s registry shall include post-judgment interest from the date of entry of this order

  until May 15, 2021, to allow for processing and mailing of payments to those Remaining

  Defendants. For those Remaining Defendants whose addresses are unknown or whose

  just compensation awards will be retained in the Court’s registry, the post-judgment

  interest is $0.00, as the just compensation has already been paid into the Court’s registry

  and will be available for any such Remaining Defendant immediately upon entry of this

  Order.

           D.    Payment of Just Compensation to Remaining Defendants and Release
                 of Excess Cash Deposit to Plaintiff

           On March 3, 2017, pursuant to the Court’s initial order granting immediate access

  and possession [Civil Action No. 1:1 7-CV-1 6, Doe.   3551,   Plaintiff deposited with the Court

  $7,000.00 for the easements [Civil Action No. 1:17-CV-16, Dcc. 356].                The Court

  DIRECTS the Clerk to transfer $7,000.00 of the funds previously deposited in Civil Action

  No. 1:17-CV-16 (ND. W.Va.) to the account for this civil action, after which the total

  amount of funds deposited in this civil action shall be $7,000.00.

           Having concluded that the amount of nominal damages in this matter is $2.00, the

  Court ORDERS that Plaintiff pay the Coal Owners with known addresses the aggregate



                                               10
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 11 of 23 PageID #: 322




  amount of $1.05 by May 15, 2021, as set forth in Exhibit A to this Order, which includes

  post-judgment interest. Further, the Court ORDERS that the Clerk of the Court shall retain

  in the registry of the Court, from the funds previously deposited by Plaintiff, $1.52 for the

  Remaining Defendants, in the amounts set forth in Exhibit A to this Order, until any such

  Remaining Defendant seeks to withdraw their proportionate share of the retained funds

  from the Court’s registry.

         Consequently, the Court ORDERS that $6,998.48 of the $7,000.00 in funds

  deposited by Plaintiff shall be deemed to be excess funds, and the Court DIRECTS the

  Clerk of Court to release and deliver such $6,998.48 of excess funds to Plaintiff.

                                            CONCLUSION

         For the foregoing reasons, this Court:

         1.       GRANTS       Plaintiffs   Motion    for   Summary   Judgment   as    to   Just

  Compensation Owed to Remaining Defendants [Doc. 15];

         2.       GRANTS and CONVEYS to Plaintiff the easements requested and more

  fully described in Plaintiffs’ Complaint [Doc. 1];

         3.       ORDERS that nominal damages of $1.00 collectively is awarded to the Coal

  Owners for their pro-rata shares of the Coal underlying the subject property, as set forth

  in Exhibit A;

         4.       ORDERS that nominal damages of $1.00 collectively is awarded to the

  Other Interest Owners and Unknown Owners and shall be retained in the Court’s registry,

  as set forth in Exhibit A, until any Other Interest Owner or Unknown Owner seeks to

  withdraw his or her share of the retained funds from the Court’s registry;




                                                 11
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 12 of 23 PageID #: 323




          5.      ORDERS Plaintiff to make payment by mail to those Coal Owners with

  known addresses in the amounts set forth in Exhibit A;

          6.      DIRECTS the Clerk to retain in the Court’s registry $1.52 for the Remaining

  Defendants from the funds previously deposited by Plaintiff, as set forth in Exhibit A, until

  any of said Remaining Defendants seeks to withdraw his or her share of the retained

  funds from the Court’s registry;

          7.      DIRECTS the Clerk to provide to Plaintiff a copy of its Judgment in a Civil

  Action once entered;

          8.      ORDERS Plaintiff to provide the Clerk’s Judgment in a Civil Action to the

  Coal Owners with known addresses, together with payment of the Coal Owners’ pro rata

  share of the nominal damages award;

          9.     APPROVES Plaintiffs “Memorandum of Condemnation,’1 a copy of which is

  attached hereto as ‘Exhibit B,” and once it has been executed, ORDERS Plaintiff to file

  said Memorandum of Condemnation, with the exhibits referenced therein, with the Clerk

  of the County Commission of Doddridge County, West Virginia;

          10.     DIRECTS the Clerk to transfer $7,000.00 of the funds deposited in Civil

  Action No. 1:17-CV-16 (ND. W.Va.) to the account for this civil action. $7,000.00 is the

  amount that Rover previously deposited in Civil Action No. 1:1 7-CV-1 6 for the easements

  at issue in this civil action;

          11.    Once the Clerk has transferred the $7,000.00 from the account for Civil

  Action No. 1:17-CV-16 to the account for this civil action, the Court DIRECTS the Clerk

  to pay out to Rover the balance of the excess combined deposits in the amount of




                                               12
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 13 of 23 PageID #: 324




  $6,998.48, less costs or expenses, if any, due to the Court or Clerk by virtue of this civil

  action, by check made payable to “Rover Pipeline LLC,” and mailed to:

                        Rover Pipeline LLC,
                        do Lauren A. Williams, Esq.
                        Steptoe & Johnson PLLC
                        400 White Oaks Boulevard
                        Bridgeport, WV 26330.

         12.    DISMISSES the Remaining Defendants and Unknown Owners WITH

  PREJUDICE.

         This case is now DISMISSED WITH PREJUDICE and the Clerk is DIRECTED to

  enter judgment for $2.00 of nominal damages in favor of the Remaining Defendants and

  Unknown Owners, plus post-judgment interest where applicable, all as set forth in Exhibit

  A, to STRIKE this action from the active docket of this Court, and to classify this case as

  CLOSED.

         It is so ORDERED.

        The Clerk shall transmit copies of this Order to all counsel of record.

         DATED: April   Bc. 2021.

                                                   JOH*CESfON BAILEY
                                                   UNITED STATES DISTRICT JUDGE




                                              13
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 14 of 23 PageID #: 325




   Submitted and prepared by:


  Is! Lou A. Dawkins
  Lori A. Dawkins (WV Bar #6880)
  Steptoe & Johnson PLLC
  lori.dawkins@steptoe-johnson.com
  400 White Oaks Boulevard
  Bridgeport, West Virginia 26330
  (303) 389-4300

  Lauren A. Williams (WV Bar #11943)
  Steptoe & Johnson PLLC
  lauren.williamssteptoe-johnson.com
  400 White Oaks Boulevard
  Bridgeport, West Virginia 26330
  (304) 933-8000

  William D. Wilmoth (WV Bar #4075)
  Steptoe & Johnson PLLC
  william.wilmoth@steptoe-johnson.com
  1233 Main Street, Suite 3000
  Wheeling, West Virginia 26003
  (304) 233-0000

  Counsel for Plaintiff Rover Pipeline LLC




  12561752



                                             14
                                                                    EXHIBIT A
                                                                   1: 18-cv-00097

             (ROVER TRACT NO(S). WV-DO-SHC-021.220-ROWAND WV-DO-SHC-022.000-ROW)

                                         Total Just Compensation Award: $2.00 of Damages
A.        Coal Owners

                                                                                                   Post-
                                                                                Just                                Total            Method of
             Remaining Defendants with               Coal Ownership                       .     Judgment
                                                                            Compensation                          Amount to          Payment to
                  Coal Interests                       Percentage                               Interest to
                                                                            to Defendant                          Defendant          Defendant
                                                                                                Defendant
     1.    Appalachian Royalties, Inc.                 8.90410959%                $0.21             $0.01          $0.22                 Mail

           Russell D. Jones and Nancy J.
           Jones Revocable Trust. do Co-
     2.                                                8.90410959%                $0.21             N/A            $0.21               Registry
           Trustees Russell D. Jones and
           Nancy J. Jones

     3.    Carl A. Smith                               6.42530985%                $0.16             N/A            $0.16               Registry

     4.    Robert B. Swart                             3.2 1265492%               $0.08            $0.01           $0.09                 Mail

     5.    Barbara Hook                                3.2 1265492%               $0.08            $0.01           $0.09                 Mail

     6.    Steven L. Swart                             3.2 1265492%              $0.08              N/A            $0.08               Registry

           Agnes E. Poe a/k/a Agnes
                                                       1.36966301%                $0.03            $0.01           $0.04                 Mail
           Elizabeth Poe

           the Heirs. Successors, and
     8.                                                2.73972603%                S0.07             N/A            $0.07               Registry
           Assigns of Martha Bock

     9.    Pamela Hellyer                              3.2 1265492%               $0.08            $0.01           $0.09                 Mail
                                                                                                                                                         Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 15 of 23 PageID #: 326




  The Coal Owners own only a combined 41.119373777% of the coal interests. Accordingly, their coal ownership percentages must be multiplied by 2.43 to
raise their combined ownership to 100% ofthejust compensation award of$l.O0. The amounts shown in the table above were rounded to the nearest $0.01.
B.         Remaining Other Interest Owners and Unknown Owners

                                                                                                      Post-
           Remaining Defendants with Other                                           Just                             Total           Method of
                                                          Ownership                                Judgment
            Interests and Unknown Owners                                         Compensation                       Amount to         Payment to
                                                          Percentage                               Interest to
                                                                                 to Defendant                       Defendant         Defendant
                                                                                                   Defendant
           Michael Headley, Sheriff of
           Doddridge County, West Virginia;
           John                                                N/A                  $1.00              N/A             $1.00             Registry
                 B. McCuskey, West Virginia
           State Audilor; and Unknown Owners



                                                   Total amount to be mailed by Plaintiff to Remaining Defendants                         $0.532

                                            Total amount to remain in Court’s Registry for Remaining Defendants                           $1.52

                                                      Total Amount to be released from Court’s Registry to Plaintiff
                                                    (from funds deposited at Civil Action No.1:1 7-cv- 16, Doe. 356)                    $6 998 48




12561850
                                                                                                                                                                Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 16 of 23 PageID #: 327




2
  This amount will be mailed directly from Plaintiff to those Coal Owners whose addresses are known. Accordingly, this amount is included in the total amount
to be released from the Court’s Registry to Plaintiff.
                                                                             2
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 17 of 23 PageID #: 328




                                         EXHIBIT B
                            MEMORANDUM OF CONDEMNATIOrc

          This MEMORANDUM OF CONDEMNATION (hereinafter ‘Memorandum”) dated the
           day of                 2021 by Rover Pipeline LLC (hereinafter “Rover”), a Delaware
  limited liability company with a principal place of business at 8111 Westchester Drive, Suite 600,
  Dallas, Texas 75225, regarding the cases styled as Rover Pipeline LLC v. Rover Tract No(s). WV
  DO-SHB-009.972-TAR-JA, c/al., Civil Action No. 1:1 7-CV-1 6, and Rover Pipeline LLC v. Rover
  Tract Noft). WV-DO-SHC-02].220-RQW and WV-DO-SHC-022.000-ROW, ci at., Civil Action
  No. 1:1 8-CV-97, in the United States District Court for the Northern District of West Virginia
  (both cases are hereinafter collectively referred to as the “Condemnation Proceeding”), for
  easements across certain real property described as surface tax parcel Nos. 08-08-0035-0000-0000,
  08-08-0022-0000-0000, 08-08-0020-0000-0000, and 08-08-0011-0000-0000, composed of
  241.73, more or less, located in Doddridge County, West Virginia, and being more particularly
  described in a deed recorded in Deed Book 274, Page 318, in the Office of the Clerk of the County
  Commission of Doddridge County, West Virginia (hereinafter ‘Property”). The Remaining
  Defendants listed hereinbelow are believed to own certain rights, titles, and interests in the
  Property at issue in the Condemnation Proceeding.

         WHEREAS, Rover filed its Complaint on February 3. 2017, styled Rover Pipeline LLC v
  Rover Tract No(cj IVV-DO-SHB-009.972-TAR-IA, c/at., Civil Action No. 1:17-CV-16. in the
  United States District Court for the Northern District of West Virginia, which was subsequently
  amended on February 23, 2017 (hereinafter the “Omnibus Action”);

         WHEREAS, pursuant to an order of the Court in Civil Action No. l:l7-CV-l6, Docket
  No. 606, Rover filed its Complaint on May 2, 2018, styled Rover Pipeline LLC v. Rover Tract
  No(sj WV-DO-SHC-021.220-ROW and WV-DO-SHC-022.000-ROW, ci aL, Civil Action No.
  1:18-CV-97 in the United States District Court for the Northern District of West Virginia
  (hereinafter the “Tract-Specific Action”);

         WHEREAS, the Verified Complaint for Condemnation of Easement(s) Known as Tract
  No(s). WV-DO-SHC-021.220-ROW and WV-DO-SHC-022.000-ROW and Exhibit A thereto,
  copies of which are attached hereto as “Exhibit A,” describe and depict the size, location, and
  nature of the easements on the Property (hereinafter the “Easements”);

         WHEREAS, in the Omnibus Action, the Court entered an order March 3,2017, granting
  Rover’s motion for partial summary judgment and motion for preliminary injunction and
  immediate possession of the Easements as shown in the court file for Civil Action No. l:17-CV-
  16 as Docket No. 355;

          WHEREAS, on March 3,2017, Rover deposited funds with the Clerk of Court as shown
  in the court file for Civil Action No. 1:1 7-CV-l 6 as Docket No. 356;

         WHEREAS, the Court entered an order in the Tract-Specific Action dated
              2021, Docket No.    —,and attached hereto as “Exhibit B” granting Rover’s motion
  for summary judgment as to just compensation owed to the Remaining Defendants, who are


                                             Page I of7
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 18 of 23 PageID #: 329




  Michael Headley, Sheriff of Doddridge County, West Virginia, John B. McCuskey, West Virginia
  State Auditor, Appalachian Royalties, Inc., Russell D. Jones and Nancy J. Jones, Co-Trustees of
  the Russell D. Jones and Nancy J. Jones Revocable Trust, Carl A. Smith, Robert E. Swart, Barbara
  Hook, Steven L. Swart, Agnes E. Poe a/k/a Agnes Elizabeth Poe, the Heirs, Successors, and
  Assigns of Martha Bock, Pamela Hellyer, and Unknown Owners for their respective interests in
  the Easements acquired by Rover as shown in the court files for the Condemnation Proceeding;

          NOW, THEREFORE, WITNESSETH: That Rover hereby publishes this Memorandum
  of Condemnation to give notice of the Easements granted and conveyed to Rover pursuant to the
  Condemnation Proceeding and to establish record title from the named Remaining Defendants
  listed hereinbelow to Rover in and to the Easements shown on “Exhibit A.” Rover hereby
  acknowledges the accuracy of the foregoing recitals, which are incorporated herein by reference
  and made a part hereof:

         1.    NAMES AND ADDRESS OF PARTIES. The names of the remaining parties to
  the Condemnation Proceeding, and their respective last known addresses are as follows:

             PLAINTIFF:

                I. Rover Pipeline LLC
                   8111 Westchester Drive, Suite 600
                   Dallas, Texas 75225

            REMAINING DEFENDANTS:

                1. Michael Headley,
                   Sheriff of Doddridge County, West Virginia
                   135 Court St.
                   West Union, WV 26456

                2. John B. McCuskey, West Virginia State Auditor
                   1900 Kanawha Blvd. E
                   Building 1, Room W-100
                   Charleston, WV 25305

                3. Appalachian Royalties, Inc.
                   c/o E. Jude Gore
                   P.O. Box 1917
                   Clarksburg, WV 26302-19 17

                4. Russell D. Jones and Nancy J. Jones, Co-Trustees of the
                   Russell D. Jones and Nancy J. Jones Revocable Trust
                   Unknown Address

                5. Carl A. Smith
                   Unknown Address



                                            Page 2 of7
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 19 of 23 PageID #: 330




                 6. Robert E. Swan
                    994 Harbor View Dr.
                    Westerville, OH 4308!

                 7. Barbara Hook
                    16999 Wend Dr.
                    Nelsonville, OH 45764

                 8. Steven L. Swan
                    Unknown Address

                 9. Agnes E. Poe aik’a Agnes Elizabeth Poe
                    178 Gilboa Rd.
                    Fairmont. WV 26554

                 10. The Heirs, Successors, and Assigns of Martha Bock
                     Unknown Address

                 II. Pamela Hellyer
                     7558 Bay Hill Rd.
                     Pickerington, OH 43147

                 12. Unknown Owners


         2.     DESCRIPTION OF CONDEMNATION, EASEMENTS, AND DURATION
  OF EASEMENTS. The Order granting condemnation attached hereto as Exhibit B conveys all
  of the Remaining Defendants rights. titles. and interests in and to the Easements described and
  depicted on Exhibit A hereto. which is incorporated by reference as if fully set forth herein. The
  Property upon which the Easements are located is more fully described as follows:

                 A tract of land containing 77 acres. 6 poles:

                 Beginning at a hickory, corner to Chapman, N. IS E. 26 poles to red
                 bud; N. 38 E. 10 poles to a stone; N. 52 E. 14 pole to d stone pile;
                 N. II E. 10-3/4 poles to a locust, corner to Nancy Davis; N. II W.
                 54 poles to a stone; N. 53 E. about 10 poles; N. 36 W. 6 poles to a
                 stone; East 30 poles to a stake, corner to Virginia Murdock; N. 14
                 E. 36 poles to A. W. Smith; N. 3 E. 26-3/4 poles to a stone, corner
                 to A. W. Smith; thence with three lines thereof. N. 37-1/2 W. 74
                 poles to a B. 0. and stone; N. 14 W. 8.6 poles to a stake; N. 76 W.
                 48-1/2 poles to a W. 0.; S 48 W. 63 poles to a C. 0. corner to S. S.
                 Spencer and Eli Davis; S. 50-1/2 E. 34 poles to a locusi; S. 50 E. 12
                 poles to a post; N. 56-1/2 W. 20 poles to a stone; S. 4 W. 46 poles
                 to a rock; 5. 20 E. 29-1/3 poles to a black walnut; S 30-1/3 E. 22-
                 3/4 poles to a stone; S. 10 W. 32 poles to a stake; S. 76 W. 10 poles



                                              Page 3 of 7
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 20 of 23 PageID #: 331




              to a stone; thence 5 1-1/2 E. 49 poles to the beginning, containing 77
              acres and 6 poles, more or less.

              A tract of land containing 36 and 88/160 acres:

              Beginning at a stone in a line of Ezekiel Davis, and running thence
              N. 23 E. 70.6 poles to a stone in a line of Jacob Swentzel; thence
              with two of Swentzels lines S. 50 E. 33 poles to a sassafras with
              hickory sapling pointer; thence S. 37 E. 33.7 poles to a hickory in
              said Swentzeis line with C. 0. pointers, a corner to lands formerly
              owned by C. A. Shuman; thence with six of his lines S. 40 V. 58
              poles crossing run to a stone S. 38 1/2 E. 12 poles to a locust; S. 7
               1/4W. 16.9 poles to a black walnut; S. 43/4W. 20 poles to a forked
              lynn; S. 7 1/4 W. 16.4 poles to a post on a ridge; S. 563/4 E. 13.7
              poles to a post in a line of Johnson Smith; thence with a line of same
              S. 39 1/2 \V. 13 poles to a chestnut oak; thence N. 38 W. 52 1/2
              poles stone to a stone in place of a red oak stump with small ash
              pointers; N. I E. 6 ‘A poles to a \V.O. stump; thence 5. 74 \V. 3 poles
              to a stone, a corner to Ezekiel Davis; thence with three of his lines
              N. 2 1/2 E. 58 poles crossing a run to a stone; thence N. 70 \V. 4/
              poles to a stone; N. 77W. 4 poles to the beginning, containing thirty-
              six and 88/160 (36 88/160) acres, more or less.

              A tract of land containing 41 and 60/160 acres:

             Beginning at a white oak with white pointers on a ridge, a corner to
             lands of Johnson Williams. and finning thence N. 37 W. 43 poles to
             a hickory, a corner to C. L. Shuman; thence with six of his lines S.
             40 W. 58 poles crossing a run to a stone; thence S. 38 1/ 2 E. 12
             poles to a locust; S. 7 I / 4 W. 16.9 poles to a black walnut; S. 4/ W.
             20 poles to a double lynn; S. 7 1/ 2 W. 16.4 poles to a post on a
             ridge; 5. 56 1/4 E. 13.7 poles to a post in a line of Johnson Smith;
             thence with six of his lines N. 39 1/2 E. 21.2 poles to a white oak
             stump; S50 1/2 E. 18.2 poles to a stone pile: N. 80 E. 24 poles to a
             stone on a knob; N. 39 1/2 B. 18-1/3 poles to a hickory; N. 42 E. 7
             1/4 poles to a chestnut oak stump with a C.O. pointer; N. 611 / 2 B.
             26 1/4 poles to a chestnut oak on a ridge, a corner to lands of PB.
             McClain; thence with two of his lines N. 6 W. 35 1/ 2 poles to a
             chestnut oak pointer; N. 53 W. 34 1/4 poles to a locust; a corner to
             Johnson Williams; thence N. 82 1/4W. 29 ‘A poles to the beginning,
             containing forty-one and 60/160 (41 60/160) acres, more or less.

             A tract of land containing 28 acres:

             Beginning at a stone with red oak pointer, in a line of B. B. Davis
             and a corner to lands of W. S. Russell and running thence with three
             of said Russell’s lines N. 24 W. 47.3 poles to a stone; thence N. 44



                                           Page 4 of7
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 21 of 23 PageID #: 332




              ¼ W. 9.4 poles to a white oak on a ridge; thence N. 45 3/4 E. 48.6
              poles to a chestnut oak; thence N. 7! ¼ E. 6.95 poles to a stone bn a
              knob, a corner to the Lavina Swiger 5 3A acre tract; thence with a
              line of Edgar Davisson S. 70 E. 43 1/2 poles to a chestnut oak snag;
              thence S. 50 E. I pole to a stone with C.O. pointers, a corner to C.
              L. Shuman; thence with his line 5. 23 W. 70.6 poles to a stone;
              thence N. 77 W. 10 poles to a stone, a corner to lands of E. B. Davis;
              thence with his line S. 75 W. 23.4 poles to the beginning, containing
              twenty-eight (28) acres, more or less.

              A tract of land containinz 32 acres:

              Beginning at a stone in the county road leading up Pock Run, a
              corner to lands of Rebecca Toothman, and running thence, down the
              road near the center thereof S. 8° E. 30 poles to a stone; S. 18° E. 16
              poles to a stone in road, corner to the Ezekiel Davis tract of land;
              thence with three lines of the same, N. 1/40 E. 25 poles to a stone;
              S. 84° E. 9.3 poles to a red oak; thence S. 83 1/2° E. 65-2/3 poles to
              a black oak; thence N. 75° E. 14 poles to a stone; thence S. 24° W.
              47.3 poles to a stone; N. 443/4°W. 9.4 poles to a W.O. on the point;
              thence N. 453/4° W. 9.4 poles to a W.O. on the point; thence N. 45
              3/40
                   E. 48.6 poles to an A.O. corner to lands of William Vincent;
              thence N. 5534° W. 13.7 poles to a C.O. bush, corner of lands of
              Rebecca J. Toothman; thence with eight lines of same 5. 401/4° W.
              20.4 poles to a small hickory bush, with sassafras pointers, thence
              N. 40 1/40 W. 7.3 poles to a stone; 5. 66° W. 18 poles to a stone, 9
              feet west of a spring; S. 60° W. 20 Poles to a stone; S. 47 1/2° W.
              16 poles to a stone; 5. 29° W. IS poles to a sycamore; and thence N:
              891/2° W. 12 poles to the beginning, containing 32 acres of land,
              more or less.

              A tract of land containing 26 ¼ acres:

              Beginning at a sycamore standing on the west side of old county
              road and a corner to W. S. Russell. and running thence N. 98 1/2°
              W. 12 poles crossing a branch of Rock Run, to a stone in county
              road; thence up the said road, N. 13° W. 20.6 poles to a stone in
              road; thence N. 44° E. 8 poles in road; N. 35° E. 30 poles in road;
              N. 18 3/ 4° W. 8 poles in road; thence N. 7 1 / 2° W. 1 8 poles in road;
              N. 25° W. 6 poles in road; N. 44° E. 6 poles in road; N. 73° E. 4
              poles in road; N. 59 1/2° E. 6 poles in road; N. 88 1/2° E: 7 poles in
              road; 5. 631/2° E. 13 poles in road; N. 82° E. 5 poles in road; N.
              61° E. 9 poles in road; N. 70 1/2° E. 19 poles in road; thence leaving
              the county road and running with the old county road S. 30°.E. 8
              poles in road; 5. 59° E. 10 poles in road; 5. 37 1/2° E. 8 poles in
              road; 5. 5° E. 6 poles in road; 5. 331/4° W. 8 poles to a stone on
              east side of road; 5. 55 3/ 4° E. 4.3 poles to a chestnut oak bush;


                                            Page 5 of 7
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 22 of 23 PageID #: 333




                thence S. 40Y2° W. 22.4 poles to a small hickory bush, with
                sassafras pointer; thence N. 41 1/2° W. 7.3 poles to a stone; thence
                N. 61 3/4° W. 15 poles to a stone; S. 66° W. 18 poles to a stone,
                nine feet west of a spring; S. 60° W. 20 poles to .a stone; S. 47 1/2°
                N. 16 poles to a stone; thence S. 29° W. IS poles to the beginning,
                containing 27 acres, reserving however, from this boundary, a small
                lot of about 3/4 acre heretofore conveyed to Milo Kimball by deed
                dated October 30, 1920, and of record in the Office of the Clerk of
                the County Commission of Doddridge County, West Virginia, in
                Deed Book No. 76, at page 214, leaving of said tract of 27 acres, 26
                1/4 acres hereby conveyed.

          Said descriptions being contained in that certain deed recorded in Deed Book 274, Page
  318 in the Office of the Clerk of the County Commission of Doddridge County, West Virginia.

           3.     PUBLIC NOTICE. This Memorandum shall provide public notice of the rights,
  titles, and interests in and to the Easements shown on Exhibit A hereto as acquired from the
  Remaining Defendants listed herein by Rover pursuant to the Condemnation Proceeding, and it
  shall not enlarge, diminish, modify, or abridge the terms and conditions set forth in the
  Condemnation Proceeding.

  THIS MEMORANDUM OF CONDEMNATION IS NOT A COMPLETE SUMMARY OF
  THE CONDEMNATION PROCEEDING. IN THE EVENT OF A CONFLICT BETWEEN
  THE TERMS OF THIS MEMORANDUM OF CONDEMNATION AND THE
  CONDEMNATION PROCEEDING, THE TERMS AND PROVISIONS OF THE
  CONDEMNATION PROCEEDING SHALL CONTROL.

          IN WITNESS WHEREOF, Rover has executed this Memorandum of Condemnation as
  of the date of the respective acknowledgement below.

                          [Signature and acknowledgment page olloivsJ




                                            Page 6 of 7
Case 1:18-cv-00097-JPB Document 27 Filed 04/16/21 Page 23 of 23 PageID #: 334




                                                    ROVER PIPELINE LLC

                                                    By:

                                                    Name:

                                                    Its:




                                          ACKNOWLEDGMENT

  STATE/COMMONWEALTH OF
  COUNTY OF

                   On this, the          day of                 ,   2021, before me, the undersigned officer,
  personally appeared                                who acknowledged himself/herself to be the
                                     of ROVER PIPELINE LLC, a Delaware limited liability
  company, and that being authorized to do so, executed this instrument for the purposes therein
  contained by signing the name of the company by himself/herself as said officer.

                   IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

                   My Commission expires:



  (NOTARIAL SEAL)                                                               NOTARY PUBLIC




             This instrument was drafted by the following attorney; when recorded, please return to:
                                            Lauren A. Williams, Esq.
                                            Steptoe & Johnson, PLLC
                                              400 White Oaks Blvd.
                                             Bridgeport, WV 26330


  12563165




                                                  Page 7 of 7
